J-S20043-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                    Appellee              :
                                          :
              v.                          :
                                          :
 ROBERT ALVIN PARSONS                     :
                                          :
                    Appellant             :        No. 1787 WDA 2018

            Appeal from the PCRA Order Entered October 2, 2018
              In the Court of Common Pleas of Warren County
            Criminal Division at No(s): CP-62-CR-0000502-2013


BEFORE: GANTMAN, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

JUDGMENT ORDER BY GANTMAN, P.J.E.:                      FILED MAY 10, 2019

      Appellant, Robert Alvin Parsons, appeals from the order entered in the

Warren County Court of Common Pleas, which dismissed as untimely his first

petition filed under the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A. §§

9541-9546. On April 24, 2014, Appellant entered a negotiated plea of nolo

contendere to aggravated indecent assault and indecent assault. At the plea

hearing, the parties agreed Appellant was entering his plea in exchange for

the entry of nolle prossequi on other charges and based on the belief that the

crimes would merge for sentencing purposes.         At Appellant’s sentencing

hearing on August 1, 2014, however, the court informed the parties that the

crimes did not merge and imposed separate sentences on each count to be

served consecutively for an aggregate term of 6 to 12 years’ imprisonment.

Appellant timely filed post-sentence motions on August 11, 2014. The court
J-S20043-19


held a hearing on August 29, 2014, at which time defense counsel

acknowledged the crimes did not merge for sentencing purposes but asked

the court to impose concurrent sentences as “more appropriate” under the

facts of the case. At that time, Appellant did not seek to withdraw his plea

due to the misunderstanding about merger. The court denied relief that day.

Appellant did not file a direct appeal.

       On June 6, 2018, Appellant filed his first PCRA petition pro se. The court

appointed counsel, who filed a petition to withdraw and Turner/Finley “no-

merit” letter1 on September 5, 2018. On September 7, 2018, the court issued

appropriate notice per Pa.R.Crim.P. 907 and let counsel withdraw. Appellant

did not file a response.       The court dismissed the petition as untimely on

October 2, 2018. On October 26, 2018, Appellant timely filed a pro se notice

of appeal and voluntary concise statement of errors per Pa.R.A.P. 1925(b).

       Preliminarily, the timeliness of a PCRA petition is a jurisdictional

requisite. Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super. 2016). A

PCRA petition, including a second or subsequent petition, shall be filed within

one year of the date the underlying judgment of sentence becomes final. 42

Pa.C.S.A. § 9545(b)(1).        A judgment of sentence is deemed final “at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the


____________________________________________


1 Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988) and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

                                           -2-
J-S20043-19


expiration of time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3). The

statutory exceptions to the PCRA time-bar allow for very limited circumstances

to excuse the late filing of a petition; a petitioner asserting a timeliness

exception must file a petition within 60 days of when the claim could first have

been presented.2 42 Pa.C.S.A. § 9545(b)(1-2).

       Instantly, Appellant’s judgment of sentence became final on September

28, 2014, after the time for filing a direct appeal expired. See Pa.R.Crim.P.

720(A)(2)(a) (allowing 30 days to file notice of appeal from order deciding

timely-filed post-sentence motions); Pa.R.A.P. 903(a) (stating notice of

appeal shall be filed within 30 days after entry of order from which appeal is

taken). Appellant did not file the current PCRA petition until June 6, 2018,

which is patently untimely. See 42 Pa.C.S.A. § 9545(b)(1). Appellant does

not plead any exception to the PCRA timeliness requirement.            Instead,

Appellant simply complains his sentence is illegal due to the parties’

agreement on merger.            Appellant’s claim is unreviewable now.     See

Commonwealth v. Whiteman, ___ A.3d ___, 2019 Pa. Super. 37 (filed

February 12, 2019) (holding PCRA is exclusive means to remedy illegal

sentences; court lacks inherent power to correct illegal sentence if PCRA



____________________________________________


2As of December 24, 2018, Section 9545(b)(2) now allows that any PCRA
petition invoking a timeliness exception must be filed within one year of the
date the claim first could have been presented. See Act 2018, Oct. 24, P.L.
894, No. 146, § 2, effective in 60 days [Dec. 24, 2018]. This amendment
applies to claims arising on or after December 24, 2017.

                                           -3-
J-S20043-19


petition is untimely filed); Commonwealth v. Infante, 63 A.3d 358

(Pa.Super. 2013) (stating legality of sentence challenges brought under PCRA

must first satisfy statutory time limits or exception to time-bar). Thus, the

court properly dismissed Appellant’s petition as untimely.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/10/2019




                                    -4-